IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 56 WM 2021
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 ROBERT A. MAIER,                            :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2021, the Application to Exceed Word Count

is DENIED. Counsel is ORDERED to file a compliant Petition for Allowance of Appeal

within 15 days.